DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 4-6 and 9-11 are objected to because of the following informalities:  
In claim 1, line 9, “him/her” should be –the user--.
In claim 4, line 2, “the user the method” should be –the user, the method--.
In claim 5, line 5, “peak identified” should be –peak is identified--.
In claim 6, line 6, “is started” should be –is started; and--.
In claim 9, line 9, “thereof;” should be –thereof; and--;
In claims 10 and 11, the instances of “(T)” should be deleted.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “control and command unit” and “means of an electronic device”, “means of a heartbeat detection device”, and “means of a detection algorithm” in in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites several instance of “means of” in lines 1, 14, and 17. This is unclear because it cannot be determined if the “means of” is part of the electronic device.
Claim 1 recites the limitation “the functioning parameters” in line 4, “the temperature” in line 8, "the room temperature inside" in lines 10-11, “the sleeping state” in line 12, “the frequency” and “the heartbeat values” in line 13, “the frequency data” in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “that provides to perform” in line 7. It is not clear this means.
Claim 1 recites the conditional “while” in line 8 and “when” in line 20. It is not clear if the steps are required because the execution of the activating and selection steps are dependent on specific conditions. For the purposes of compact prosecution, the selecting and activating steps will be interpreted as meeting the conditional execution requirements.
Claim 1 recites “(Tmin, T*, Tmax)” in line 11. It is not clear if these limitations are part of the claimed invention due to the parentheses.
Claims 1-5 and 10-12 recite “the method provides to...”. It is not clear if this is an additional step or is meant to further limit one of the previously recited claims.
Claim 2 recites the limitation "the instant" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the instant" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the detected frequency values" and “the heartbeats” in lines 2-3 and “the frequency value detected in a determined instant” and “the frequency values detected in preceding instants” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the heartbeats", “the trend”, and “the user’s heartbeats” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “a detection algorithm” in line 2. It is not clear if this is a new instance or the same algorithm mentioned in claim 1, line 17. 
Claim 6 recites the limitation “the user’s heartbeat” in lines 3-4 of the claim. It is not clear what is being referred to as there are heartbeats.
Claim 6 recites the limitation "the position assumed by the user” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “them” in line 5. It is not clear what the pronoun refers to.
Claim 7 recites the limitation “each sampling instant” and "the value of cardiac frequency in a sampling instant" in lines 3-4 and “the value of cardiac frequency in a previous sampling instant” in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the sum" and “the initial instant” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “said step of verifying the position assumed” in line 1; “the values (HR(i)) of frequency”, “the heartbeats detected” and “each sampling instant” in line 3; "the instant when the control function is selected" and “the one in which said frequency peak was identified” in lines 4-6; and “the difference in the averages” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the term “provides to” in line 2, which is indefinite. 
Claim 9 recites the term “a second reference value” in line 9. This is indefinite as the first reference value has not been recited. This could be fixed by amending the claim to be dependent on claim 8.
Claim 9 recites the term “it” in line 11. It is not clear what the pronoun refers to.
Claim 10 recites the limitation “the detection of said lying position” in line 2, "the estimated duration", “the deep sleep stages”, “the duration of said period of time”,  “the basis of ” in lines 5-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “a user” in line 8. It is not clear if this is a new instance or the same “user” mentioned in line 6.
Claim 11 recites the limitation "said time expected for said user to wake up" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “(Tmin, T*, Tmax)” in line 3. It is not clear if this is a new instance or the same instance mentioned in claim 1.
Claim 12 recites the limitation "the average values of the frequency of the heart beats" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “a user” in line 4. It is not clear if this is a new instance or the same user mentioned in claim 1.
Claim 12 recites “in a lying position (HR_supine)” in line 5. It is not clear if this is a new instance or the same instance mentioned in line 18 of claim 1.

Allowable Subject Matter
Claims 1-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 1, the closest prior art found was US 2014/0316192 (de Zambotti et al., hereinafter Zambotti) and “Relationship between Age and Heart Rate Variability in Supine and Standing Postures: A study of spectral analysis of Heart Rate” by Yeragi et al., hereinafter 
Claims 2-12 are dependent on allowable matter from claim 1 and would be allowable once the 112 rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791      

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791